

116 HR 4872 IH: Fire Sale Loophole Closing Act
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4872IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Cicilline (for himself, Mr. Sires, Mr. Swalwell of California, Ms. Norton, Mr. Cohen, Ms. DeGette, and Mr. Nadler) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to restrict the ability of a person whose
			 Federal license to import, manufacture, or deal in firearms has been
			 revoked, whose application to renew such a license has been denied, or who
			 has received a license revocation or renewal denial notice, to transfer
			 business inventory firearms, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fire Sale Loophole Closing Act. 2.Restrictions on the ability of a person whose Federal license to import, manufacture, or deal in firearms has been revoked, whose application to renew such a license has been denied, or who has received a license revocation or renewal denial notice, to transfer business inventory firearms (a)RestrictionsSection 922 of title 18, United States Code, is amended by adding at the end the following:
				
					(aa)
						(1)
 (A)It shall be unlawful for a person who has been notified by the Attorney General that the Attorney General has made a determination to revoke a license issued to the person under this chapter to import, manufacture, or deal in firearms, or to deny an application of the person to renew such a license, to—
 (i)transfer a business inventory firearm of the person— (I)into a personal collection of the person; or
 (II)to an employee of the person, or to an individual described in section 923(d)(1)(B) with respect to the person; or
 (ii)receive a firearm that was a business inventory firearm of the person as of the date the person received the notice.
 (B)Subparagraph (A) shall not apply with respect to a license revocation or denial determination that is rescinded.
							(2)
 (A)It shall be unlawful for a person, on or after the effective date of the revocation of a license issued to the person under this chapter to import, manufacture, or deal in firearms, or (in the case that the application of the person to renew such a license is denied) on or after the date the license expires, to—
 (i)engage in conduct prohibited by paragraph (1); or (ii)transfer to any other person (except a person licensed under this chapter or a Federal, State, or local law enforcement agency) a firearm that was a business inventory firearm of the person as of the effective date or expiration date, as the case may be.
 (B)Subparagraph (A) shall not apply with respect to a license revocation or denial determination that is reversed..
 (b)Business inventory definedSection 921(a) of such title is amended by adding at the end the following:  (36)Business inventory firearmThe term business inventory firearm means, with respect to a person, a firearm required by law to be recorded in the acquisition and disposition logs of any firearms business of the person..
 (c)Conforming amendmentSection 923(c) of such title is amended in the second sentence by inserting section 922(aa) and to after subject only to. (d)PenaltiesSection 924(a) of such title is amended by adding at the end the following:
				
 (8)Whoever knowingly violates section 922(aa) shall be fined under this title, imprisoned not more than 1 year (or, if the violation was willful, 5 years), or both..
			(e)Requirement that license revocation or application denial notice include text of law prohibiting
			 dealing in firearms without a Federal firearms license and restricting
			 transfer of firearms after receipt of official license revocation or
 renewal application denial noticeSection 923(f)(1) of such title is amended in the last sentence by inserting , and shall set forth the provisions of Federal law and regulation which prohibit a person not licensed under this chapter from engaging in the business of dealing in firearms or are relevant in determining whether a person is doing so, and the provisions of section 922(aa) before the period.
			